DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the 17/062,780 filed on 10/05/2020.
Claims 1-5 are presented for examination.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The rectangular box(es) shown in the drawings 1 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “12” to be labeled as “engine 12”,  the reference number “14” to be labeled with “drive wheels 14”, the reference number 60 to be labeled with “primary pulley 60”, the reference number 64 to be labeled with “secondary pulley 64”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim  2 cites “engage the other” on line 5, wherein the phrase “the other” renders the claim indefinite because it is unclear what the applicant is referring to “other”. 
Claim 3 is  also rejected by the virtue of their dependency on claim 2.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” in claims 1, 4 and 5, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, 4 and 5, claim elements “computing unit” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. In particular, the specification, filed on 10/15/2020, simply states computing unit in Para. [0052], [0054], [0055], [0057], [0068], [0069], [0074], [0079], [0083], and drawing, Fig. 11 draw rectangle box inside the electronic control unit with a label “computing unit 92”. However, it is not clear whether this  unit is referred to a software or hardware. Therefore, there is no disclosure of any particular structure for computing unit to perform “claimed functions in claims 1, 4 and 5.
Therefore, the claims 1, 4 and 5 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected base claim. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for “computing unit” to perform the claimed functions in claim 1, 4 and 5.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1, 4 and 5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-5 are also rejected under 35 U.S.C. 112(a), first paragraph because of its dependency on the rejected base claim.


Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1-5 are objected and would be allowable if claims are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112 (a), and drawing objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, the closest prior art, Inoue et al. (US 2017/034672) teaches a control apparatus of a power transmission system for a vehicle (See Fig, 1), the power transmission system having a first power transmission path and a second power transmission path which are provided in parallel with each other between an input rotary member to which power of a power source is transmitted (See Para. [0027], discloses “the power transmission system 16 includes a plurality of power transmission paths PT.  The plurality of power transmission paths PT are provided in parallel with each other between the engine 12 (which is synonymous with the input shaft 22 that is an input rotating member to which the power of the engine 12 is transmitted) and the drive wheels 14 (which are synonymous with the output shaft 30 that is an output rotating member that outputs the power of the engine 12 to the drive wheels 14)”), and an output rotary member that delivers the power to drive wheels, and are respectively adapted to permit the power to be transmitted from the input rotary member to the output rotary member (See Para. [0027], “The first power transmission path PT1 transmits the power of the engine 12 from the input shaft 22 to the drive wheels 14 side (that is, the output shaft 30) via the gear mechanism 28. The second power transmission path PT2 transmits the power of the engine 12 from the input shaft 22 to the drive wheels 14 side (that is, the output shaft 30) via the continuously variable transmission 24”), the first power transmission path being formed through engagement of a hydraulic first friction engagement device (See Para. [0027], “The clutch mechanisms include a first friction clutch and a second friction clutch. The first friction clutch is a friction clutch that connects or interrupts the first power transmission path PT1 (in other words, a friction clutch that establishes the first power transmission path PT1 when engaged). The second friction clutch includes a second clutch C2. The first clutch C1, the first brake B1 and the second clutch C2 correspond to a separating device. Each of the first clutch C1, the first brake B1 and the second clutch C2 is a known hydraulic friction engagement device (friction clutch) that is frictionally engaged by a hydraulic actuator”), and including a stepped change gear mechanism having at least one fixed speed ratio, the second power transmission path being formed through engagement of a hydraulic second friction engagement device (See Para. [0030], “the gear mechanism 28 is the gear mechanism having a speed ratio (speed stage) as a predetermined speed ratio (speed stage) in the power transmission path PT between the input shaft 22 and the output shaft 30. A dog clutch D1 that serves as an intermesh clutch is further provided around the gear mechanism counter shaft 46 between the large-diameter gear 48 and the idler gear 50”), and including a stepless speed change mechanism of which a speed ratio is variable (See Para. [0033], “speed ratio is changed”), the speed ratio of the stepless speed change mechanism being on a higher side than that of the first power transmission path (See Para. [0037], “In the power transmission system 16, a speed ratio γ1 that is established by the first power transmission path PT1 is set to a value larger than (that is, a speed ratio lower than) the lowest vehicle speed-side speed ratio (lowest speed ratio) (that is, the maximum speed ratio) γmax that can be established by the second power transmission path PT2”), 
Another closest prior art, Tsukamoto et al. (US 2018/0229734) teaches a control apparatus of a power transmission system for a vehicle (See Abstract, Fig. 1, discloses “control device of a vehicle”), the power transmission system having a first power transmission path and a second power transmission path which are provided in parallel with each other between an input rotary member to which power of a power source is transmitted, and an output rotary member that delivers the power to drive wheels (See Abstract, Para. [0007], “a multi-speed transmission having gear positions switched by executing release of a release-side engagement device out of a plurality of engagement devices and engagement of an engagement-side engagement device out of the plurality of engagement devices, and an engine of which a power is transmitted through the multi-speed transmission to drive wheels”, and see Para. [0024], “a power transmission device 16 disposed in a power transmission path between the engine 12 and the drive wheels 14”), and are respectively adapted to permit the power to be transmitted from the input rotary member to the output rotary member, the first power transmission path being formed through engagement of a hydraulic first friction engagement device (See Para. [0007], “an engine of which a power is transmitted through the multi-speed transmission to drive wheels”, and/or Para. [0029], “The engagement devices CB are hydraulic friction engagement devices made up of multiplate or single-plate type clutches and brakes pressed by hydraulic actuators, band brakes fastened by hydraulic actuators, etc.”), and including a stepped change gear mechanism (See Para. [0024], [0031], discloses “a reduction gear mechanism, and speed change ratio”), and including a stepless speed change mechanism of which a speed ratio is variable, the speed ratio of the stepless speed change mechanism being on a higher side than that of the first power transmission path (See Para. [0031], “The gear ratio γ is the highest at the first speed gear position “1st” and decreases toward the higher vehicle speed side (the eighth speed gear position “8th” side)”), the control apparatus comprising:
an automatic parking controller configured to set a target parking position (See Para. [0035], “automatic operation for parking at selected parking position”), and
a shift controller configured to switch a traveling mode between a first traveling mode that permits the vehicle to travel with the power transmitted via the first power transmission path, and a second traveling mode that permits the vehicle to travel with the power transmitted via the second power transmission path, based on traveling conditions of the vehicle (See Para. [0040], discloses “The shift control portion 74 provides the shift control of the automatic transmission 22”), wherein
Other prior art, in the same field of endeavor, Tabata et al. (US 2010/0151988) teaches a control apparatus of a power transmission system for a vehicle (See Abstract, Para. [0022], discloses “A control device is provided for a vehicular drive apparatus”), the power transmission system having a first power transmission path and a second power transmission path which are provided in parallel with each other between an input rotary member to which power of a power source is transmitted, and an output rotary member that delivers the power to drive wheels (See Para. [0022], “a differential mechanism operative to distribute an output of an engine to a first electric motor and a transmitting member and a second electric motor disposed in a power transmitting path between the transmitting member and drive wheels, and a transmission forming a part of the power transmitting path”), and are respectively adapted to permit the power to be transmitted from the input rotary member to the output rotary member, the first power transmission path being formed through engagement of a hydraulic first friction engagement device (See Para. [0141], discloses “hydraulic-type frictionally engaging devices”, and see Para. [0144], “the engaging device relating to the shifting of the automatic transmission portion 20 is engaged and disengaged i.e., released. With this engagement, the hydraulic type frictionally engaging device i.e., engaging device at a release side (release side engaging device), and the hydraulic type frictionally engage device at an engage side (engage side engaging device), both related to the shifting, are automatically switched the gear ratio. For this switching, one of a first-gear position (first-speed position) through a fifth-gear position (fifth-speed position), a reverse-gear position (rear-drive position) and a neural position is selectively established”), and including a stepped change gear mechanism having at least one fixed speed ratio (See Para. [0013], “the drive apparatus establishes the total speed ratio based on the respective gear ratios of the electrically controlled continuously variable transmission and the step-variable transmission. During the running of the vehicle on the ascending/descending road, for instance, the total speed ratio is set to the lower vehicle speed side gear ratio than that set for the running of the vehicle on the even road, suppressing the upshift for thereby preventing the busy shift”, and/or Para. [0169], “the gear shifting is performed with the automatic transmission portion 20, to allow the automatic transmission portion 20 to perform the gear shifting so as to obtain the discriminated shifting position”), 
Other prior art, ABE et al. (US 2021/0188280) teaches in Para. [0009], “The first power transmission path and the second power transmission path”, and in Para. [0014], discloses “the first calculator calculates the axle rotation speed based on the second rotation speed in a state where the second connecting/disconnecting mechanism on the second power transmission path is engaged”, and Moritomo et al. (US 2018/0010687) teaches in Para. [0027],[0035], “a first power transmission path and a second power transmission path”). Moritomo further discloses in Para. [0028], “piston that is moved by the hydraulic actuator presses a friction engagement element formed of a plurality of friction members, with the result that the friction clutch is frictionally engaged”, and 
However, the prior arts as discussed above fail to teach “execute automatic parking control for automatically parking the vehicle at the target parking position, using the estimated value of the driving force; and during execution of the automatic parking control, the computing unit is configured to calculate the estimated value of the driving force, while taking account of an inertia loss that appears in the power transmission system and a transmission efficiency of the power transmission system, and during execution of the automatic parking control, the shift controller is configured to set the traveling mode to the first traveling mode, or set the traveling mode to the second traveling mode and fix the speed ratio of the stepless speed change mechanism to a predetermined low-vehicle-speed side speed ratio” and in combination with other limitations of claim 1.
Claims 2-5 depends either directly or indirectly upon claim 1. Therefore, claims 2-5 would be allowable by virtue of its dependency if claim 1 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112 (a), and drawing objections for informalities, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664